DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 2 and 3 recite "the neighboring first electrodes"; however, there is insufficient antecedent basis for this limitation in the claim(s).   
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 4 recites the limitation "a long width"; however, the manner in which the term "long" limits the claim is unclear.  The width referred to by the phrase "a long width" is unclear rendering the claim indefinite.  
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 6 recites the limitation "continuously arranged"; however, the manner in which the term "continuously" limits the claim is unclear.  The structure required by the limitation "continuously arranged" is unclear, and the manner in which a structure that is "continuously arranged" differs from a structure which is "arranged" is unclear rendering the claim indefinite.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 12 recites the limitation "decreases again"; however, the limitation is unclear because the claim does not recite or describe an initial decrease.  Therefore, the manner in which the phrase "decreases again" limits the claim is unclear.   
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 14 recites the limitation "the second protruding part" in lines 1 and 2; however, there is insufficient antecedent basis for this limitation in the claim.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 15 recites the limitation "the second protruding part" in lines 1 and 2; however, there is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 16 recites the limitation "the second protruding part" in lines 1 and 2; however, there is insufficient antecedent basis for this limitation in the claim.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 19 recites the limitation "dummy electrodes" in line 1; however, the structure or material required to satisfy the limitation is unclear.  The difference between an electrode and a dummy electrode is not described in the claim or specification, and the manner in which the term "dummy" limits the claim is unclear.    
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, lines 11-13 of claim 20 recite "wherein a height of the first resin layer arranged between the neighboring first electrodes is arranged to be lower than heights of lower surfaces of the plurality of first electrodes"; however, there is insufficient antecedent basis for the limitation "the neighboring first electrodes" in the claim.  Additionally, with regard to the limitations "height" and "heights", the claim does not specify a reference point from which the height(s) claimed are measured, rendering the claim indefinite.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2013/0081663).
	Regarding claim 1, Yang discloses a thermoelectric element comprising: a first metal substrate ([0051] L3); a first resin layer arranged on the first metal substrate ([0060] L1-2); a plurality of first electrodes arranged on the first resin layer ([0046] L5); a plurality of P-type thermoelectric legs and a plurality of N-type thermoelectric legs arranged on the plurality of first electrodes ([0048] L1-2); a plurality of second electrodes arranged on the plurality of P-type thermoelectric legs and the plurality of N-type thermoelectric legs ([0046] L7); a second resin layer arranged on the plurality of second electrodes ([0060] L1-2); and a second metal substrate arranged on the second resin layer ([0051] L3), wherein at least one of the plurality of first electrodes includes a first surface coming into contact with the first resin layer, a second surface opposite the first surface and on which one pair of the P-type thermoelectric leg and the N-type thermoelectric leg are arranged, and a first protruding part arranged along an edge of the second surface (shown in annotated Fig. 2 below; it is noted that the claim does not specify a difference in material or a boundary between the protruding part and the remainder of the at least the at least one of the plurality of first electrodes).

[AltContent: textbox (regions within area shown are exposed)][AltContent: arrow][AltContent: oval][AltContent: textbox (protruding part)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    292
    436
    media_image1.png
    Greyscale


	Regarding claim 3, Yang discloses all the claim limitations as set forth above. Yang further discloses the first metal substrate is exposed in at least some regions between the neighboring first electrodes (shown in annotated Fig. 2 above).
	Regarding claim 6, Yang discloses all the claim limitations as set forth above. Yang further discloses the first protruding part is continuously arranged along the edge of the second surface (shown in Fig. 2 above).
	Regarding claim 8, Yang discloses all the claim limitations as set forth above.  Yang further discloses the first resin layer is arranged on side surfaces of some of the plurality of first electrodes arranged at the outermost side (112 on upper side surfaces of 131 in Fig. 2).
	Regarding claim 20, Yang discloses a thermoelectric element comprising: a first metal substrate ([0051] L3); a first resin layer arranged on the first metal substrate ([0060] L1-2); a plurality of first electrodes arranged on the first resin layer ([0046] L5); a plurality of P-type thermoelectric legs and a plurality of N-type thermoelectric legs arranged on the plurality of first electrodes ([0048] L1-2); a plurality of second electrodes arranged on the plurality of P-type thermoelectric legs and the plurality of N-type thermoelectric legs ([0046] L7); a second resin layer arranged on the plurality of second electrodes ([0060] L1-2); and a second metal substrate arranged on the second resin layer ([0051] L3), wherein a height of the first resin layer arranged between neighboring first electrodes is arranged to be lower than heights of lower surfaces of the plurality of first electrodes (112 in relation to 131 in Fig. 2; it is noted that the term "lower" is dependent upon the spatial orientation of the apparatus.  It is further noted that the terms "height" and "heights" are not recited in reference to a point from which the claimed height(s) is measured).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7, 9, 11-16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0081663) as applied to claim 1 above, in view of Kim et al. (US 2012/0049315).
	Regarding claim 2, Yang discloses all the claim limitations as set forth above.
	Yang does not explicitly disclose a thickness of the first resin layer arranged between the neighboring first electrodes increases as the first resin layer becomes closer to the neighboring first electrodes.
	Kim discloses a thermoelectric element and further discloses a thickness of the resin layer between neighboring electrodes increases as the resin layer becomes closer to the neighboring first electrodes (240a and 240b in Fig. 8).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the resin layer of Yang such that a thickness of the resin layer between neighboring electrodes increases as the resin layer becomes closer to the neighboring first electrodes, as disclosed in Kim, because as taught by Kim, the hybrid filler addresses the problem of cracks and corrosions generated by the deterioration difference and moisture penetration due to the difference of thermal expansion of the thermoelectric module ([0011]). 
	Additionally, as evidenced by Kim, the configuration amounts to the use of a known structural arrangement in the art, and one of ordinary skill would have a reasonable expectation of success, based on the teaching of Kim, of forming the resin layer of Yang such that the thickness of the resin layer increases as the resin layer becomes closer to the neighboring electrodes.
	Regarding claim 7, Yang discloses all the claim limitations as set forth above.
	Yang does not explicitly disclose a second protruding part arranged on the second surface, wherein the second protruding part is arranged between one pair of the P-type thermoelectric leg and the N-type thermoelectric leg.
	Kim discloses a thermoelectric element and further discloses a protruding part arranged on a second surface, wherein the protruding part is arranged between one pair of the P-type thermoelectric leg and the N-type thermoelectric leg (240b in Fig. 8).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the protruding part disclosed by Kim in the thermoelectric element disclosed by Yang, because as taught by Kim, the hybrid filler addresses the problem of cracks and corrosions generated by the deterioration difference and moisture penetration due to the difference of thermal expansion of the thermoelectric module ([0011]). 
	Regarding claim 9, Yang discloses all the claim limitations as set forth above.
	Yang does not explicitly disclose a thickness of the first resin layer arranged between neighboring first electrodes is arranged to be smaller than a thickness of the first resin layer arranged on lower surfaces of the plurality of first electrodes.
	Kim discloses a thermoelectric element and further discloses a thickness of a first resin layer arranged between neighboring first electrodes (thickness of 240b in Fig. 8 between first electrodes 220b) is arranged to be smaller than a thickness of the first resin layer arranged on lower surfaces of the plurality of first electrodes (240b on lower surfaces of 220b in Fig. 8).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first resin layer of Yang such that a thickness of the first resin layer arranged between neighboring first electrodes is arranged to be smaller than a thickness of the first resin layer arranged on lower surfaces of the plurality of first electrodes, as disclosed by Kim, because as taught by Kim, the hybrid filler addresses the problem of cracks and corrosions generated by the deterioration difference and moisture penetration due to the difference of thermal expansion of the thermoelectric module ([0011]).
	Additionally, as evidenced by Kim, the configuration amounts to the use of a known structural arrangement in the art, and one of ordinary skill would have a reasonable expectation of success, based on the teaching of Kim, of forming the resin layer of Yang such that a thickness of the first resin layer arranged between neighboring first electrodes is smaller than a thickness of the first resin layer arranged on lower surfaces of the plurality of first electrodes.
	Regarding claim 11, Yang discloses all the claim limitations as set forth above. 
	Yang does not explicitly disclose a height of the first protruding part decreases as the first protruding part becomes closer to a region where one pair of the P-type thermoelectric leg and the N-type thermoelectric leg are arranged from the edge of the second surface.
	Kim discloses a thermoelectric element and further discloses a height of the protruding part decreases as the protruding part becomes closer to a region where one pair of the P-type thermoelectric leg and the N-type thermoelectric leg are arranged from the edge of the second surface (shown in annotated Fig. 8 below).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the protruding part of Kim in the thermoelectric element of Yang, because as taught by Kim, the hybrid filler addresses the problem of cracks and corrosions generated by the deterioration difference and moisture penetration due to the difference of thermal expansion of the thermoelectric module ([0011]).
	Regarding claim 12, Yang discloses all the claim limitations as set forth above.
	Yang does not explicitly disclose a height of the first protruding part increases and then decreases again as the first protruding part becomes closer to the region where one pair of the P-type thermoelectric leg and the N-type thermoelectric leg are arranged from the edge of the second surface.
	Kim discloses a thermoelectric element and further discloses a height of a protruding part increases (area between decreased height portions as annotated in Fig. 8 below) and then decreases again as the first protruding part becomes closer to the region where one pair of the P-type thermoelectric leg and the N-type thermoelectric leg are arranged from the edge of the second surface (shown in annotated Fig. 8 below).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the protruding part of Kim in the thermoelectric element of Yang, because as taught by Kim, the hybrid filler addresses the problem of cracks and corrosions generated by the deterioration difference and moisture penetration due to the difference of thermal expansion of the thermoelectric module ([0011]).





[AltContent: textbox (decreased height )]
[AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    262
    400
    media_image2.png
    Greyscale

	Regarding claim 13, modified Yang discloses all the claim limitations as set forth above.  Modified Yang further discloses a height at the highest point of the second protruding part is lower than a height at the highest point of the first protruding part (240 b in Fig. 8 of Kim in relation to first protruding part in annotated Fig. 2 above of Yang).
	Regarding claim 14, Yang discloses all the claim limitations as set forth above.
	Yang does not explicitly disclose a second protruding part spaced apart from side surfaces of one pair of the P-type thermoelectric leg and the N-type thermoelectric leg at a distance.
	Kim discloses a thermoelectric element and further discloses a protruding part spaced apart from side surfaces of a pair of P-type and N-type thermoelectric legs (Fig. 8 depicts 240b spaced apart from neighboring pairs of P-type and N-type thermoelectric legs).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the protruding part of Kim in the thermoelectric element of Yang, because as taught by Kim, the hybrid filler addresses the problem of cracks and corrosions generated by the deterioration difference and moisture penetration due to the difference of thermal expansion of the thermoelectric module ([0011]).
	With regard to the limitation "predetermined", the limitation is directed to the manner in which the apparatus is made, and it is noted that that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
	Regarding claim 15, Yang discloses all the claim limitations as set forth above. 
	Yang does not explicitly disclose the second protruding part is connected to the first protruding part.
	Kim discloses a thermoelectric element and further discloses a protruding part connecting to the first protruding part (240b connected to protruding part of 220b in Fig. 8).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the protruding part of Kim in the thermoelectric element of Yang, because as taught by Kim, the hybrid filler addresses the problem of cracks and corrosions generated by the deterioration difference and moisture penetration due to the difference of thermal expansion of the thermoelectric module ([0011]).
	Regarding claim 16, Yang discloses all the claim limitations as set forth above.
	Yang does not explicitly disclose a second protruding part is separated from the first protruding part.
	Kim discloses a thermoelectric element and further discloses a second protruding part (inner 240b in Fig. 8) is separated from the first protruding part (shown in annotated Fig. 2 above of Yang).
	 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the protruding part of Kim in the thermoelectric element of Yang, because as taught by Kim, the hybrid filler addresses the problem of cracks and corrosions generated by the deterioration difference and moisture penetration due to the difference of thermal expansion of the thermoelectric module ([0011]).
	Regarding claim 21, Yang discloses a thermoelectric element comprising: a first metal substrate ([0051] L3); a first resin layer arranged on the first metal substrate ([0060] L1-2); a plurality of first electrodes arranged on the first resin layer ([0046] L5); a plurality of P-type thermoelectric legs and a plurality of N-type thermoelectric legs arranged on the plurality of first electrodes ([0048] L1-2); a plurality of second electrodes arranged on the plurality of P-type thermoelectric legs and the plurality of N-type thermoelectric legs ([0046] L7); a second resin layer arranged on the plurality of second electrodes ([0060] L1-2); and a second metal substrate arranged on the second resin layer ([0051] L3), wherein at least one of the plurality of first electrodes includes a first surface coming into contact with the first resin layer, a second surface opposite the first surface and on which one pair of the P-type thermoelectric leg and the N-type thermoelectric leg are arranged, and a first protruding part arranged along an edge of the second surface (shown in annotated Fig. 2 below; it is noted that the claim does not specify a difference in material or a boundary between the protruding part and the remainder of the at least the at least one of the plurality of first electrodes).
	Yang does not explicitly disclose the first protruding part includes a carbide.
	Kim discloses a thermoelectric element and further discloses a protruding part arranged along an edge of the second surface of an electrode, and the protruding part includes a carbide ([0022]; [0057]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the hybrid filler disclosed by Kim in the thermoelectric device of Yang, because as taught by Kim, the hybrid filler addresses the problem of cracks and corrosions generated by the deterioration difference and moisture penetration due to the difference of thermal expansion of the thermoelectric module ([0011]). 
	Regarding claim 18, Yang discloses all the claim limitations as set forth above. 
	Yang does not explicitly disclose a solder layer accommodated between the first protruding part and one pair of the P-type thermoelectric leg and the N-type thermoelectric leg.
	Kim discloses a thermoelectric element and further discloses a solder layer between the thermoelectric legs and the electrodes ([0018]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a solder layer, as disclosed by Kim, to connect the thermoelectric legs to the electrodes in Yang, because as evidenced by Kim, the use of solder to connect thermoelectric legs to electrodes amounts to the use of a known component/material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when connecting the thermoelectric legs and electrodes of Yang using solder based on the teaching of Kim.
	Yang, as modified by Kim above, discloses a solder layer accommodated between the first protruding part and one pair of the P-type thermoelectric leg and the N-type thermoelectric leg (annotated Fig. 2 above of Yang).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0081663) as applied to claim 1 above.
	Regarding claim 4, Yang discloses all the claim limitations as set forth above.
	Yang does not explicitly disclose a width of the first protruding part is 5 to 20% of a long width of an upper surface of each of the first electrodes, however, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0081663) as applied to claim 1 above, in view of Kim et al. (US 2012/0049315) and Hamano et al. (US 2010/0108117).
	Regarding claim 5, Yang discloses all the claim limitations as set forth above.
	Yang does not explicitly disclose the first protruding part includes a carbide.
	Kim discloses a thermoelectric element and further discloses a protruding part arranged along an edge of the second surface of an electrode, and the protruding part includes a carbide ([0022]; [0057]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the hybrid filler disclosed by Kim in the thermoelectric device of Yang, because as taught by Kim, the hybrid filler addresses the problem of cracks and corrosions generated by the deterioration difference and moisture penetration due to the difference of thermal expansion of the thermoelectric module ([0011]). 
	Modified Yang does not explicitly disclose a carbon content of the carbide is 30 wt% or more.
	Hamano discloses a thermoelectric element and further discloses fillers composed of carbide powder included in a resin in order to improve thermal conductivity ([0050]).
	As the material cost and thermal conductivity are variables that can be modified, among others, by adjusting said amount of carbide powder, with said material cost and thermal conductivity both increasing as the amount of carbide powder in the resin is increased, the precise amount of carbide powder in the resin would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed amount of carbide powder in the resin cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of carbide powder in the resin of modified Yang to obtain the desired balance between the material cost and the thermal conductivity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0081663) as applied to claim 1 above, in view of Tatoh et al. (US 2002/0028572).
	Regarding claim 17, Yang discloses all the claim limitations as set forth above. 
	Yang does not explicitly disclose a ni/sn plated layer formed on a surface of the plurality of first electrodes.
	Tatoh discloses a thermoelectric element and further discloses a ni/sn plated layer formed on a surface of an electrode ([0024]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form an ni/sn plated layer, as disclosed by Tatoh, on a surface of the plurality of first electrodes of Yang, because as evidenced by Tatoh, the use of ni/sn plated leads in a thermoelectric element amounts to the use of known materials/components in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming ni/sn plated leads in the thermoelectric element of Yang based on the teaching of Tatoh.
	Regarding claim 19, Yang discloses all the claim limitations as set forth above. 
	Yang does not explicitly disclose dummy electrodes on which a thermoelectric leg is not arranged are arranged at the outermost side of the plurality of first electrodes.
	Tatoh discloses a thermoelectric element and further discloses a lead formed on a surface of an electrode ([0024]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form a lead, as disclosed by Tatoh, on a surface of the plurality of first electrodes of Yang, because as evidenced by Tatoh, the use of leads in a thermoelectric element amounts to the use of known materials/components in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming leads in the thermoelectric element of Yang based on the teaching of Tatoh.
	It is noted that the leads of modified Yang are arranged at an outermost side of the plurality of first electrodes, and the thermoelectric legs are not arranged on the leads of modified Yang.  Therefore, the leads of modified Yang satisfy the requirements for the limitation "dummy electrodes" as claimed.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726